PER CURIAM.
Having considered the appellant’s response to this Court’s order, dated March 15, 2006, and the state’s reply, we dismiss this appeal for lack of jurisdiction. The notice of appeal filed on February 2, 2006, appealing the Order on the appellant’s postconviction motion, signed on Novem*775ber 28, 2005, is untimely. Because the notice of appeal was filed more than 30 days after rendition of the order and the untimely motion for rehearing did not delay rendition, this Court is without appellate jurisdiction. See Fla. R.App.9.110(b); Fla. R.Crim. P. 3.800.
ALLEN, WOLF, and WEBSTER, JJ„ concur.